                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 1 of 12




 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE

10
                                                          Cause No. 2:21-cv-83
11   ROBERT KESSLER,
12                                 Plaintiff,
                                                          COMPLAINT FOR DECLARATORY AND
13                               -vs-                     INJUNCTIVE RELIEF
14   APNA INVESTMENTS GROUP L.L.C.,
     and PLUTUS ON AURORA, INC.,
15   individually.
16
                                   Defendants.
17
18
19           COMES NOW, Plaintiff, ROBERT KESSLER (hereinafter the “Plaintiff”), through
20
     undersigned counsel, hereby files this Complaint and sues APNA INVESTMENTS GROUP
21
     L.L.C, a Washington Limited Liability Company, and PLUTUS ON AURORA, INC., a
22
     Washington Corporation, (hereinafter, collectively the “Defendants”), for injunctive relief,
23
24   attorney’s fees and costs (including, but not limited to, court costs and expert fees), pursuant to

25   42 U.S.C. §12181, et. seq., commonly referred to as the “AMERICANS WITH DISABILITIES
26   ACT” or “ADA” and alleges:
27

     Complaint    Page | - 1 -                                                     Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 2 of 12




 1
 2                                    JURISDICTION AND PARTIES
 3
             1.       This is an action for declaratory and injunctive relief pursuant to Title III of the
 4
     Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the
 5
     “ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §1343.
 6
 7           2.       Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 in that all events

 8   and procedures giving rise to this Complaint occurred in this judicial district.
 9           3.       At the time of Plaintiff’s personal visit to Defendants’ public accommodation, prior
10
     to instituting he instant action, Robert Kessler (hereinafter referred to as “Kessler”), was a resident
11
     of the State of Washington, and suffered from what constitutes a “qualified disability” under the
12
     Americans with Disabilities Act of 1990, and used a wheelchair for mobility due to this disability.
13
14   Plaintiff has an amputated leg. He is required to traverse with a wheelchair and is substantially

15   limited to performing one or more major life activities including, but not limited to walking,
16   standing and maneuvering.
17
             4.       The Plaintiff personally visited, on or about October 20, 2020 Defendants’ premises
18
     open to the public, but was denied full and equal access to, and full and equal enjoyment of the
19
20   facilities, services, goods, privileges and accommodations offered to others without disabilities;

21   because of his disability requirements. Plaintiff lives in King County, Washington and travels in

22   the surrounding areas near Defendants’ facilities on a regular basis for shopping, dining and
23
     entertainment.
24
             5.       Upon information and belief, APNA INVESTMENTS GROUP L.L.C., a
25
     Washington Limited Liability Company or Corporation, is the lessor and/or owner operator of the
26
27

     Complaint    Page | - 2 -                                                       Enabled Law Group
                                                                                     P.O. Box 4523
                                                                                     Missoula, MT 59806
                                                                                     (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 3 of 12




 1   real property and/or premises that are the subject of this lawsuit, commonly referred to Pacific
 2   Chevron, in Tukwila, Washington.
 3
             6.        Upon information and belief, PLUTUS ON AURORA, INC a Washington
 4
     Corporation located at 14415 Tukwila International Blvd, Tukwila, Washington is the lessee,
 5
     operator and/or owner of the real property (the “Subject Facility”). Each Defendant own, leases,
 6
 7   leases to, or operates a place of public accommodation as defined by the ADA and the regulations

 8   implementing the ADA, 28 CFR §36.201(a) and §36.104.
 9
10
                 COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
11
             7.        On or about July 26, 1990, Congress enacted the Americans with Disabilities Act
12
     (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years
13
14   from enactment of the statute to implement all its requirements. The effective date of the Title III

15   of the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).
16           8.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject Facility and
17
     real property in this case is a place of public accommodation under the ADA in that they are
18
     establishments which provide goods and services to the public.
19
20           9.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

21   premises which is the subject of this action is a public accommodation covered by the ADA and

22   which must be in compliance therewith as of the date of the Plaintiff’s visit.
23
             10.       The Plaintiff is informed and believes, and therefore alleges, that the Subject
24
     Facility has begun operations and/or undergone remodeling, repairs and/or alterations since
25
     January 26, 1990 and more specifically on or after March 15, 2012 as it pertains to 28 C.F.R. §
26
27   36.406.

     Complaint     Page | - 3 -                                                  Enabled Law Group
                                                                                 P.O. Box 4523
                                                                                 Missoula, MT 59806
                                                                                 (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 4 of 12




 1           11.       Defendants have discriminated under the ADA, and continue to discriminate,
 2   against the Plaintiff, and others who are similarly situated, by denying full and equal access to, and
 3
     full and equal enjoyment of, goods, services, facilities, privileges, advantages and/or
 4
     accommodations at Defendants’ Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and
 5
     as prohibited by 42 U.S.C. §12182 et. seq., and by failing to remove architectural barriers
 6
 7   pertaining to the Plaintiff’s disability pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such

 8   removal is readily achievable.
 9           12.       The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal
10
     safe access to, and the benefits of, all accommodations and services offered at Defendants’ Subject
11
     Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties and was
12
     denied full and safe access to all the benefits, accommodations and services of the Defendants.
13
14   Prior to the filing of this lawsuit, Kessler, personally visited Pacific Chevron, 14415 Tukwila

15   International Blvd, Tukwila, Washington, Washington, with the intention of accessing
16   Defendants’ facilities, but was denied full and safe access to the facilities due to the inactions of
17
     removing applicable barriers. Plaintiff intends to return to the Defendant’s premises and pubic
18
     accommodate upon the premises being made ADA compliant for access, but is currently deterred
19
20   from returning due to these barriers. As such, Plaintiff is likely to be subjected to reencountering

21   continuing discrimination at the premises unless it is made readily accessible to and usable by

22   individuals with disabilities to the extent required under the ADA, including the removal of the
23
     architectural barrier which remain at the premises.
24
             13.       Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department
25
     of Justice, Office of the Attorney General, promulgated Federal Regulations to implement the
26
27   requirements of the ADA, known as the Americans with Disabilities Act Accessibility Guidelines

     Complaint     Page | - 4 -                                                     Enabled Law Group
                                                                                    P.O. Box 4523
                                                                                    Missoula, MT 59806
                                                                                    (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 5 of 12




 1   (hereinafter “ADAAG”), 28 C.F.R. Part 36. Defendants facilities do not comply with these
 2   Guidelines.
 3
             14.       The Defendants’ premises are in violation of 42 U.S.C. §12182 et. seq., the ADA
 4
     and 28 C.F.R. §36.302 et. seq., and has and is discriminating against the Plaintiff. The Plaintiff
 5
     was deterred from encountering every non-compliant barrier at the premises due to the nature of
 6
 7   encountering some barriers that denied the Plaintiff’s full and equal enjoyment of the facility.

 8   Therefore, the Plaintiff encountered the following specific barriers to access that include but are
 9   not limited to the following, but also retains standing to allege non-compliance for any barrier not
10
     encountered by the Plaintiff at the premises related to the Plaintiff’s specific disability
11
     requirements under Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1047 (9th Cir. 2008):
12
                                               VIOLATIONS
13
14           15(a). Failure to provide ADA compliant parking stall striping and markings, in violation

15   of 2010 ADAS Section 502.3.3 and/or 1991 ADA Standards for Accessible Design. The premises
16   failed to have compliant parking stall striping and markings by having dilapidated and in need of
17
     repairs which Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability
18
     and such handicapped accessible parking stalls are necessary. Said barrier is covered by the A.D.A.
19
20   guidelines and is in nonconformity with the requirements for such architecture.

21           15(b). Failure to provide ADA compliant parking stall width at the subject property in

22   violation of 2010 ADAS Section 502.2 and/or 1991 ADA Standards for Accessible Design. The
23
     premises failed to provide compliant parking stall widths for disabled parkikng which Plaintiff
24
     requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and such handicapped
25
     accessible parking stalls are necessary. Said barrier is covered by the A.D.A. guidelines and is in
26
27   nonconformity with the requirements for such architecture.

     Complaint     Page | - 5 -                                                   Enabled Law Group
                                                                                  P.O. Box 4523
                                                                                  Missoula, MT 59806
                                                                                  (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 6 of 12




 1
 2           15(c). Failure to provide ADA compliant cross slope grading at the subject property in
 3
     violation of 2010 ADAS Section 502.4 and/or 1991 ADA Standards for Accessible Design. The
 4
     premises failed to have compliant wheelchair accessible cross slope grading as slopes exceed 2%
 5
     as Plaintiff utilizes a wheelchair for mobility. Said barrier is covered by the A.D.A. guidelines
 6
 7   and is in nonconformity with the requirements for such architecture.

 8           15(d). Failure to provide ADA compliant parking stall signage, in violation 2010 ADAS
 9   Section 502.6, and/or 1991 ADA Standards for Accessible Design. The premises failed to have
10
     compliant parking stall signage as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability
11
     and such handicapped accessible parking stalls are necessary. Said barrier is covered by the A.D.A.
12
     guidelines and is in nonconformity with the requirements for such architecture.
13
14           15(e). Failure to provide ADA compliant parking access aisles at the subject property in

15   violation of 2010 ADAS Section 502.3.1 and/or 1991 ADA Standards for Accessible Design. The
16   premises failed to provide any compliant parking access aisles measuring a minimum of 5 feet
17
     wide which Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and
18
     such handicapped accessible parking stalls are necessary. Said barrier is covered by the A.D.A.
19
20   guidelines and is in nonconformity with the requirements for such architecture.

21           15(f). Failure to provide ADA compliant parking access aisle cross slope and running slope

22   at the subject property in violation of 2010 ADAS Section 502.2 and/or 1991 ADA Standards for
23
     Accessible Design. The premises contains non-compliant parking access aisles with excessive
24
     cross and running slopes which Plaintiff requires as Plaintiff utilizes a wheelchair due to the
25
     Plaintiff’s disability and such handicapped accessible parking stalls are necessary. Said barrier is
26
27

     Complaint    Page | - 6 -                                                     Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 7 of 12




 1   covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
 2   architecture.
 3
             15(g). Failure to provide ADA compliant accessible route from accessible parking spaces
 4
     to the accessible building entrance in violation of 2010 ADAS Section 206.2.1 and/or 1991 ADA
 5
     Standards for Accessible Design. The premises failed to have a compliant accessible route from
 6
 7   accessible parking spaces to the accessible building Plaintiff requires as Plaintiff utilizes a

 8   wheelchair due to the Plaintiff’s disability and such architecture is necessary. Said barrier is
 9   covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
10
     architecture.
11
             15(h). Failure to provide ADA compliant accessible route width clearance in violation of
12
     20013 WSBS Section 1101.2.2. The premises failed to have a compliant accessible route width
13
14   from accessible parking spaces to the accessible building Plaintiff requires as Plaintiff utilizes a

15   wheelchair due to the Plaintiff’s disability and such architecture is necessary. Said barrier is
16   covered by the A.D.A. guidelines and Washington guidelines and is in nonconformity with the
17
     requirements for such architecture.
18
             15(i). Failure to provide ADA compliant transaction counters height at the subject property
19
20   in violation of 2010 ADAS Section 904.4.1 and 904.4.2 and/or 1991 ADA Standards for

21   Accessible Design. The premises failed to have a compliant transaction counters with compliant

22   height restrictions for wheelchair access as Plaintiff utilizes a wheelchair for mobility. Said barrier
23
     is covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
24
     architecture.
25
             15(j). Failure to provide ADA compliant accessible merchandise reach range, throughout
26
27   the subject facility, in violation of 2010 ADAS Section 308.1 and/or 1991 ADA Standards for

     Complaint    Page | - 7 -                                                      Enabled Law Group
                                                                                    P.O. Box 4523
                                                                                    Missoula, MT 59806
                                                                                    (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 8 of 12




 1   Accessible Design. The premises failed to have compliant accessible merchandise reach ranges
 2   for wheelchair access as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and such
 3
     handicapped accessible parking stalls are necessary. Said barrier is covered by the A.D.A.
 4
     guidelines and is in nonconformity with the requirements for such architecture.
 5
             15(k). Failure to provide ADA compliant point of sale, merchandise, and display reach
 6
 7   range, throughout the subject facility, in violation of 2010 ADAS Section 308.1 and/or 1991 ADA

 8   Standards for Accessible Design. The premises failed to have compliant point of sale,
 9   merchandise, and display reach ranges for wheelchair access as Plaintiff utilizes a wheelchair due
10
     to the Plaintiff’s disability and such handicapped accessible parking stalls are necessary. Said
11
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
12
     architecture.
13
14           15(l). Failure to provide access to and use of ADA compliant restroom facilities,

15   including, but not limited to, compliant restroom door, signage, hardware, the required restroom
16   maneuverability clear floor space, toilet and lavatory clear floor spaces, entry door clear floor
17
     space, accessible grab bars, accessible dispenser heights, and mirror height, in violation of 2010
18
     ADAS Section 213.2 and/or 1991 ADA Standards for Accessible Design. The premises
19
20   contained multiple non-compliant features for wheelchair access as Plaintiff utilizes a wheelchair

21   for mobility. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the

22   requirements for such architecture.
23
             16.       The above-referenced barriers will likely cause a repeated real injury in fact in a
24
     similar way if not remedied when the Plaintiff frequents this property again as described
25
     previously. Each of these barriers interfered with the Plaintiff’s full and equal enjoyment of the
26
27

     Complaint     Page | - 8 -                                                    Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 9 of 12




 1   facility and deterred Plaintiff from encountering all applicable barriers at the premises by failing
 2   to allow Plaintiff the same access due to the Plaintiff’s disability as those enjoy without disabilities.
 3
             17.       Upon information and belief, there are other current non-compliant barrier access
 4
     violations of the ADA at Defendants’ premises, which may only be discovered and properly
 5
     identified once a full inspection of the premises is completed and identified due to Plaintiff being
 6
 7   deterred from discovering each and every barrier as a result of encountering the above-listed

 8   violations.
 9           18.       As of the date of the filing of this suit, the readily achievable barriers and other
10
     violations of the ADA still exist and have not been remedied or altered in such a way as to
11
     effectuate compliance with the provisions of the ADA. The barriers to access at the premises, as
12
     described above, have severely diminished Plaintiff’s ability to avail Plaintiff of the goods and
13
14   services offered at the Subject Facilities, and compromise Plaintiff’s safety.

15           19.       Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the
16   Defendants were required to make the Subject Facility, a place of public accommodation,
17
     accessible to persons with disabilities since January 28, 1992. To date, the Defendants have failed
18
     to comply with this mandate.
19
20           20.       The Plaintiff has been obligated to retain the undersigned counsel for the filing and

21   prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs and

22   expenses paid by the Defendants, pursuant to 42 U.S.C. §12205.
23
             21.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the
24
     Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily
25
     accessible to, and useable by, individuals with disabilities to the extent required by the ADA and
26
27   closing the subject facility until the requisite modifications are completed.

     Complaint     Page | - 9 -                                                      Enabled Law Group
                                                                                     P.O. Box 4523
                                                                                     Missoula, MT 59806
                                                                                     (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 10 of 12




 1
 2                  COUNT II: WASHINGTON LAW AGAINST DISCRIMINATION
 3
             22.       Plaintiff incorporates by reference all allegations in the paragraphs above.
 4
             23.       Plaintiff is a qualified individual with a disability within the meaning of the
 5
     Washington Law Against Discrimination.
 6
 7           24.       Section 49.60.030(1) of the Revised Code of Washington provides in pertinent part:

 8   “The right to be free from discrimination because of . . the presence of any sensory, mental, or
 9   physical disability . . is recognized as a declared to be a civil right. This right shall include, but not
10
     be limited to . . . (b) the right to the full enjoyment of any of the accommodations, advantages,
11
     facilities, or privileges of any place of public resort, accommodation, assemblage, or amusement .
12
     . .”
13
14           25.       Defendants have violated and continue to violate §§ 49.60.010 et seq., of the

15   Revised Code of Washington by violating multiple accessibility requirements under the ADA.
16           26.       Defendants’ actions constitute discrimination against persons with disabilities and
17
     violate the Washington Law Against Discrimination, Revised Code of Washington §§ 49.60.010
18
     et seq., in that persons with mobility disabilities have been and are denied full and equal
19
20   enjoyment of the accommodations, advantages, facilities, privileges, and services that Defendant

21   provides to individuals who do not have disabilities.

22           27.       As a direct and proximate result of Defendants’ discriminatory conduct as alleged
23
     in this Complaint for Declaratory and Injunctive Relief, the Plaintiff has suffered and continues
24
     to suffer difficulty, hardship, isolation, and segregation and is denied the full and equal
25
     enjoyment of services that the Washington Law Against Discrimination requires due to
26
27   Defendant’s failure to remediate barriers.

     Complaint     Page | - 10 -                                                      Enabled Law Group
                                                                                      P.O. Box 4523
                                                                                      Missoula, MT 59806
                                                                                      (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 11 of 12




 1           28.       Defendants’ property does not comply with the ADA’s accessibility laws and
 2   regulations.
 3
             29.       Because Defendants’ property does not comply with the ADA’s accessibility laws
 4
     and regulations, declaratory and injunctive relief are appropriate remedies under the Washington
 5
     Law Against Discrimination. See e.g. Kucera v. Dep’t of Transp., 140 Wash. 2d 200, 209 (2000).
 6
 7           30.       Pursuant to RCW § 49.60.030(2), Plaintiff is entitled to declaratory and

 8   injunctive relief and to recover from Defendants, reasonable attorneys’ fees and costs incurred
 9   in bringing this action.
10
                                            PRAYER FOR RELIEF
11
12
             WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and the
13
14   Court declare that

15           A.        The subject premises and facilities violate Title III of the Americans with
16                     Disabilities Act and the Washington Law Against Discrimination;
17
             B.        The Court enter an Order requiring the Defendants to alter their facilities and
18
                       amenities to make them accessible to and usable by individuals with disabilities to
19
20                     the full extent required by Title III of the ADA;

21           C.        Any portions of the Defendant’s premises identified as being non-compliant under

22                     the ADA guidelines be enjoined from being open to the public until such time that
23
                       Defendants establish those areas are in full compliance with ADA requirements.
24
             D.        The Court enter an Order directing the Defendants to evaluate and neutralize their
25
                       policies, practices and procedures toward persons with disabilities, for such
26
27

     Complaint     Page | - 11 -                                                   Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:21-cv-00083-DWC Document 1 Filed 01/22/21 Page 12 of 12




 1                     reasonable time so as to allow the Defendants to undertake and complete corrective
 2                     procedures to the Subject Facility;
 3
             E.        The Court award reasonable attorney’s fees, all costs (including, but not limited to
 4
                       court costs and expert fees) and other expenses of suit, to the Plaintiff; and
 5
             F.        The Court award such other and further relief as it deems necessary, just and proper.
 6
 7
 8    DATED this 22 January 2021
 9
                                                      Respectfully submitted,
10
11
                                                      /s/ M. William Judnich
12                                                    M. William Judnich
                                                      WSBA #56087
13                                                    Enabled Law Group
                                                      P.O. Box 4523
14
                                                      Missoula, Montana 59806
15                                                    Telephone: 406-493-1084
                                                      Email: MJ@Enabledlawgroup.com
16
17
18
19
20
21
22
23
24
25
26
27

     Complaint     Page | - 12 -                                                     Enabled Law Group
                                                                                     P.O. Box 4523
                                                                                     Missoula, MT 59806
                                                                                     (406) 493-1084
